DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Priority
Priority for claims 1-2 is given to Application No. 12/362,479 filed 29 January 2009.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 September 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 28 September 2018.  These drawings are approved.
Claim Interpretation
Claims 1, 2, and 6-10 are interpreted as requiring product by process data produced by sensors without requiring a step of using sensors.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Dependent claim 2 further recites a mental process of analyzing data if a glucose or lactate sensor. Dependent claims 3 and 13 further recite a mental process of determining a median sensitivity. Dependent claims 5 and 15 further recite a mental process of applying a time-varying offset. Dependent claim 6 further recites a mental process of analyzing data of a sensor with a working electrode and an analyte-responsive enzyme bonded to a polymer. Dependent claim 7 further recites a mental process of analyzing data of an enzyme chemically bonded to a polymer. Dependent claim 8 further recites a mental process of analyzing data of an electrode comprising a mediator. Dependent claim 9 further recites a mental process of analyzing data of an electrode comprising a working electrode comprising a mediator bonded to a polymer disposed on the working electrode. Dependent claim 10 further recites a mental process of analyzing data of a mediator chemically bonded to a polymer. Dependent claim 14 further recites a mental process of considering instructions to display the analyte level on a display device.
This judicial exception is not integrated into a practical application because the additional element of claim 4 of displaying the analyte level on a display device is an extra solution activity that does not integrate the recited judicial exception into a practical application. The sensor 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of claim 4 of displaying the analyte level on a display device, the additional element of a processor and memory of claim 11, and the inputting of data in claim 11 and stored data in claims 13-15 are conventional computer processes and components.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.

The sensor additional element, including the generic sensor of claim 11, the glucose sensor of claim 12, the sensor comprising a plurality of electrodes and an enzyme bonded to a polymer of claim 16, the sensor comprising an enzyme chemically bonded to a polymer in claim 17, the electrode comprising a mediator of claim 18, the electrode comprising a mediator bonded to a polymer of claim 19, and the mediator chemically bonded to a polymer of claim 20 are conventional features of analyte sensors as shown in Wang et al. discussed below.
Wang et al. (Electroanalysis vol. 13, pages 983-988 (2001)) reviews glucose sensors and shows glucose sensors comprising enzymes in the abstract and throughout, bonding of enzymes to a polymer in sections 3.1 and 4.3, and mediators in section 4.2 and bonded mediators in section 4.3.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631